Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 1 of 29

UNITED sTATEs DfsTRICT CoURT l 8 Cv §§ 5 l

SOUTHERN DISTRICT OF NEW YORK

 

 

ln the l\/Iatter oftbe Application of
lndex Number

SUSAN F AVERY,

Plaintiff, COMPLAINT

»against~
Trial By Jury Requested

.Ianet M DiFiore, Kay~Ann Denise Polter, Lauren Pamela DeSole,

NYS Unif§ed Court System of the State of New York,

State of New York State, Lawrenoe Marl<s,

Unilled Court System Offlce of Court Adm§nisf;ration,

lohn l\/lcConnell, New Yorl< City, George 5 Silver, <- :"
Anthony Cannataro, Anne Katz, Cberyl .l Gonzalez, 945
lean Taylor Schneider, l\/liriam Breier, Jolm Landsen
Gary Robert Connor, Berbara Zah§er-Gringer

Ronald Paul Younkins, Housing Court Advisor Cooncil
l\/lembers/appoin.tees end linda Dunlap Mifler.

Defendants.

 

TO THE UNITED STATES FEDERAL COURT SOUTHERN DISTRICT OF NEW YORK
The complaint of the plaintiff7 SUSAN F AVERY, respectfully shows to this couls, as
follows:
BRIEF BESCRIPTION OF THE PARTIES LOCATIONS
l. Plaintiff resides at 332 Eest 84 Street, GB, New York, NY 10028.
2. Defendants are below described and have business addresses as follows: lanet l\/l
DiFiore, NYS Court cf Appeals, 20 Eagle Street, Albany, NY 12207-1009 negligently end in

disregard of the public trust end court employees rights, hires, promotes and retains employees

 

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 2 of 29

that vioiate the rights of others including those stated below, Kay~Ann Denise Porter, 25 Beaver
Street, New Yorl<, NY 10004-2310, isatn'en Pamela DeSole, NYS Uniiied Court

Systern~ Ernployee Relations Division. 25 Beaver Street, New Yorl<, NY 10004-2310, i,,awrence
Mari<s, Uniiied Court System Office of Court z‘\dministration, 25 Beaver Street_, New York, NY
10004~2310, John McConneil, Oft`zce of Court Administration, 25 Beaver Street, New Yori<, NY
10004~231(}, George J Silver, Suprerne Court, New York County, 60 Centre Street, New Yori<,
NY 10007»1402, Anthony Cannatarog Civil Couit of the City ofNeW York, ill Centre Street,
New York, NY 10013~4390, Anne Katz, Civil Court of the City ofNew York. ill Centre Street,
New Yorl<, NY lOOl3-4390, Cheryl 5 Gonzalez, Civil Court of the City ofNeW Yorl<, 141
Livingston Street, Brooklyn, NY 11201-5120, lean Taylor Sehneider, Civil Court of the City of
New Yorl<, l ll Centre Street, New Yorl<, NY 10013~4390, Miriarn Breier, Civil Court of the
City of New York, Bronx Housing Court, l l 18 Grand Concourse, Bronx, NY 10456~3902, lohr/1
Landsen, Civil Court ofthe City ofl\lew York, 8917 Sutphin Boulevard, Jarnaica, NY

l l435-37l0, GARY Robert CONNOR, liousing Court Advisory Council, 1 l l Centre Street1
New Yorl<__ NY 10013, defendants, Barbara Zahler-Gringer, Kay~Ann Denise Porter and Lauren
Parnela DeSol-e. failed to properly investigate plaintiffs complaints as detailed below, and
therefore violated the public trust and facilitated the lnspeetor Generals complacency Witb
investigating and attempting to substantiate sexual harassment complaints and can be located at
NYS Unii`led Court System, 25 Beaver Street1 New York, NY 10004-2310, Ronaid Paul
Younkins, NYS Unified Court Systern, 25 Beaver Street, New York, NY 10004~23 lO, Linda

Dnnlap l\/liller, llousing Cotut Advisory Council, lll Centre Street, Room 1240, NeW York, NY

l0013.

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 3 of 29

BRIEF DESCRIPTION OF THE__PARTIES

3. Plaintiff Was employed at New Yorl< State, in the division of the Unitied Court Systern
since on or about August of 1999.

4. Mcst recently plaintiff was so employed by the State of New York as a Housing Court
Judge, having been appointed to a five (5) year term to commence on Octo‘oer 1 l, 2011.

5. frazier alien defendant, janet l\/l DiFiore, is the Chief Judge ofthe Highest Court oftlte
State of New Yorl<, and has supervisory authority over all Nevv Yor State Court Operations;
defendant, Kay-Ann Denise Porter, is an attorney employed at the New Yorl< State Of`i"ice ot`
Court Administration and is responsible to investigate not misinvestgate and cover~up allegations
against court employees, including Judges; defendant, Lauren Pamela DeSole, is an attorney
einpfoyed at the New Yorl< State Ot`iice of Court Administration and is responsible to investigate
not misinvestgate and cover~up aiiegations against court employees, including Judge', defendant,
NYS Unitied Court System- Eniployee Relations Division, defendant, Unified Court System
Ot`tice of Court Adrninistration, and NYS Unitied Court Systern, Nevv Yorl< State, is the the
judiciary of New York (and officially referred to as the New Yorl< State Unitied Court Systern) it
is thejudiciai branch of the Governrnent of Nevv Yorl<, comprising all the courts of the State of
Nevv York (excluding extrajudicial administrative courts); (t) defendant, Lawrence Marks, has
been the appointed Chief Adrninistrative .ludge of the Courts of New York State. Since 2015, he
is employed in a position of public trust, Which he failed to live up to; defendant George .l Silver,
by Chief Administrative lodge Lawrence K. Marks, to the position of Deputy Chief
Administrative .ludge for the Nevv Yori< City Courts in .luly, 2017, he is employed in a position of

public trust and confidence and required to honor confidentiality, which Was not honored;

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 4 of 29

defendant, Anthony Cannataro, is an administrative lodge for the NeW York City Courts, and
Was so titled prior to 2017, and is employed in a position of public trust and confidence and
required to honor confidentiality, Which Was not honored; defendant, John l\/leConnell, is Counsel
to the Nevv York State Court System and defendant Marks; defendant, New York City, is the city
of New York', defendants, Anne Katz, Cheryl _l Gonzalez, Miriarn Breier, and John Landsen are
ali Supervising judges of the Housing Court, and according to defendant Marl<s, guided hirn in
his determination Whicb violated the public trust which attaches to his position and
responsibiiities; defendant. .lean Taylor Schneider, is the Supervising lodge ofiiousiiig Court
and according to defendant l\/larks` guided him in his determination which violated the public
trust Which attaches to his position and responsibilities and also inappropriately and tortuousiy
acted as stated beiovv_; defendant, GARY Robert CONNOR, is the Chair of the Housing Court
Advisory Council, and has been so for the relevant time, and as detailed below, acted in violation
of the trust of his position;
B_msaw

10. in a letter signed by respondent l\/iarks and delivered by Housing Court Supervising
Jude Jean Schneider, on or about iune 6, 2018, plaintiff was informed that respondent Marks
exercised his discretion and declined to reappoint plaintiff to another term on the Housing Court
Bench.

l 1. For reasons, inciuding those stated belovv, this respondent’s Marks’ decision Was
retaliatory, arbitrary, capricious, contrary to law and issued in violation of plaintiffs rights,
including, hut not limited to her rights to complain and file complaints other employees, and in

violation of plaintiffs constitutional rights inciuding her first amendment rights, human rights

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 5 of 29

laws as well as her rights which are protected under the whistle blower statute
THE LAW - RESPONDENT MARKS FAILED TO FOLLOW CIVIL COURT ACT

12. The Civil Court Act (CCA) at section 110, authorizes the creation of the Housing Part
of the Civil Coutt_

13. 'l`he CCA provides the jurisdiction of the Housing Court, the manner in which
Housing Court Judges are appointed and the manner in which Housing Court Judges are
reappointed

14. As the Housing Court and its appointment process and reappointment process are
creatures of statute, the CCA as it applies to the Housing Court, must be strictly construed
indeed, “[t}he "starting point in any case of interpretation must always he the language itseif,
giving effect to the plain meaning thereof” Chnncc: varnl/zam, 30 NY3d 325 (2017) citing
Mn!ler ofShcmnon, 25 NY3d 345 l2015]).

15. “lt is a weil-established principle of statutory construction that words of technical or
special meaning are used by the legislature `not loosely, but with regard for their established
legal significance, and in construing a statute a technical meaning should be given to technical
words, unless a contrary meaning is unmistakably intended’" id citing to People v War'nwrz'ghr,
..37 NY 407, 412 [1924]; and Mcl<;inney's Cons Laws of NY, Book i, Statutes §233.

l6. There is no legal requirement that the reappointment of a llousing Court Judge be
based in any part, on the recommendation of the HCAC, rather, in enacting the applicable law,
the iegislature, specifically omitted this requirement

l?'. indeedJ the CCA at section (l) reads as follows: “Reappointrnent lof a Housing Court

ludge} shall be at the discretion of the administrative judge and on the bases of the performance,

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 6 of 29

_ competency and results achieved during the preceding term.”

lS. in his letter of non reappointment, respondent I\/larks stated that his decision was
based on discussions with “the supervising judges of the Housing Court." ile gave no specifics
as to specific recommendation of any of those .ludges and failed to cite even one (l) example
where plaintiff demonstrated a tacit of perf`orn‘iance7 competence or a failure to achieve results
(piease note as a result of, inter alien the unlawful search and seizure as detailed below, the
plaintiff/petitioner is unable to-provide this I-Ionorable Court with a copy of this letter.

PERFORMANCE, COMPETENCY AND RESULTS ACHI`EVED

19. Defendant l\/Iarl<s failed to identify specifics regarding plaintiff"s performance3
competency and results achieved during the preceding term. lndeed, as to performance plaintiff
was on the bench during the appointed hours that she was required (and as will be demonstrated
other l-lousing Court Judges are routinely cited for failing to take the bench on time, excessive
absenteeism and participating in lunch hours which last in excess of an hour, yet they have been
reappointed) and there were no complaints that the hours that she worked did not comply with
court time and leave mandates

20. Further, as to performance in the six (6) years that she presided as a Housing Court
.iudge, plaintiff presided over hundreds of thousands of cases. There were no complaints from
the public or the bar that she did not issue decisions timely or efficiently in fact, annexed hereto
is a list ofmatters that could not be resolved and were submitted to lodge Avery for decision A
review of said list shows that the decisions were timely.

21. Additionally, as to performance as to the hundreds of thousands of decisions that

Judge Avery issued, and of ali the decisions that she issued that were appealed, all but one have

10

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 7 of 29

been affin'ned, as listed below:

SJS Thompson LLC v Sz'nger, 60 Misc?>d l32(A) (App Term ist Dept [ 2018]_)

unanimously affirmed

Fotrnz‘crin Termce On~'ners, faa v Balic, 59 Misc}d 136(A) (App Term an Dept f20l 8])

as modified7 unanimousl=y, affirmed

Petros Realty Owners, LLC v Vefr¢mo, 59 Misc 3d idS(A) (App l`errn 2nd Dept 12018])

unanimously affirmed

22. Additionaily, as to performance in addition to the decisions that .ludge Avery issued
that were unanimously affirmed as listed above7 decisions issued by .ludge Avery which have
been positively cited with favor by the Appellate 'l`errn First department, include, in dissent,
Cnpitcrl One Bank (USA) v Kr)ralfk, 51 l\/iisch 74 (App Term l Dept [2016]), which positiveiy
cited piaintiff’s decision Int'ervale Ave Assoc v Donlaci, 38 Misc3d 1221 [A] (Civ Ct Bronx
County [2013]); and cited twice her decision in 2132 Presidential Assets, LLC v Carrasqaillo, 39
i\/lisc3d 756 (Civ Ct Bronx County [2013]).

23. Additionally, as to performance, see below list of decisions issued by plaintiff during
her first five (5) years on the bench.

24. As to competency, plaintiff respectfully refers this court to the decisions that .ludge
Avet"y issued which have been affirmed and cited with favor, as cited above.

25. Further, as to competency, plaintiff respectfully refers this honorable court to the
articles that were authored by .iudge Avery (see attached).

26. As to results, in her first five (5) years on the bench, decisions issued by plaintiff have
been published_, as foilows:

104 Recn'ry LLC v Brot-t)n, dl i\/iisc:id lZZS(A) (Civ Ct Kings County [2()l3])

2 Per!man Dr., LLC.` v Steven.s'_ 54 l\/lisc3d 12i S(A) (Civ Ct Kings County [2t}l 7])

2132 Pre.sicientici! Assefs, LLC v C,`arrctsqaifi(), 39 i\/lisc3d 756 (Civ Ct Bronx County
[2013})

ll

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 8 of 29

308 Hal! LLC v Caste!iczni, 39 Misc3d 1234 (Civ Ct Bronx County [2013])

332 EDC Reaity Corp. v Bariow, 43 l\/iisc3d i207(A) (Civ Ct Kings County [2014])
Ackarman v Beritowitz, 54 l\/lisc3d 867 (Civ Ct Kings County [2016])

Baz'ley v Dixon, 47 Misc3d 1225(A) (Civ Ct Kings County [2015])

Cimciel Estcztes, LLC. v Pathways to Hous., lno., 44 Misc3d 1222(A) (Civ Ct Kings
County [2014])

Haggins v Rcindolph, 45 l\/iisc3d 521 (Civ Ct Kings County [2014])

Infervaie Ave Assoc v Doniad, 38 edisch 1221 (Civ Ct Bronx County 12013])

Jctck Wfli, LLC v Ea'wards, 42 i\/iisc3d 1235(A) (Civ Ct Bronx County [2014])
Kingston Hgts. Apr.s'. v Hardt'e, 55 l\/lisc3d 121 l (A) (Civ Ct Kings County [2017])
Mai‘ter ofBrc)wn, 54 l\/iisc3d 5 t 5 (Civ Ct Kings County [2(}16])

Matter ofMoratcrya, 53 Misc3d 242 (Civ Ct Kings County [2016])

Matrer och)renr), 55 l\/iisc3d 1206(A) (Civ Ct Kings County [2017])

NYCHA Coney 1.‘;. Houses v Ramo.s‘, di l\/Iisc3d 702 (Civ Ct Kings County {2013])
iNFr)r'Ih-Di'igg.s Hr)!u.'ings. LLC.` v Bur.s'tiner, 44 l\/Iisc3d 318 (Civ Ct Kings County {2014])
Pnu'errzacht v Doe._ 38 l\/fisc3d 825 (Civ Ct Bronx County [2012])

Parka.th v Ainionte, 4i l\/lisc3d 267 (Civ Ct Bron)< County 12013})

Riversmne A.tsr)c., iiP v Cc:mpbcf[. 57 l\/lisc3d 380 (Civ Ct Kings County [2015])
S.feinmerz v t`§'nrnticrgoq 46 i\/Iisc3d i225(A) (_Civ Ct Kings County [20153)

S‘tevenson Cr)ntntr)n.s' /i.s'sr)c. v Varga.s'. 36 Misc3d 121 1(A) (Civ Ct Bronx County {2()12])
Ti`[funy Gardens, L.P_ v Jo.s'eph, 39 blisch 122U(A)] (Civ Ct Bronx County [2013])

27. The above cited decision, are in addition to .iudge Avery, daily presiding in
courtrooms and hearing cases in contentions litigation often in excess of tens of hundred cases
calandared on the particular day.

RETALIATION

28. PIaintiff repeats, reiterates and reaileges ali the facts as stated above as if fuliy set
forth herein and below.

29. In October of 2012, while in Riverhead, New Yorl<, attending a court sponsored
seminar for Civil and Housing Court Judges, the plaintiff was the victim of three (3) incidents of
sexual harassment by a seniorjudicial colleague

30. As a result, the plaintiff filed a complaint against the offending .ludge for the

harassments.

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 9 of 29

31. The harassments were witnessed by at least six (6) other male judges

32. The harassments were witnessed by at least six (6) other male judges included, the
harassor shouting out loud, across the table where plaintiff was sitting for dinner with judicial
colleagues, “let’s all feel Avery up” and when plaintiff was retrieving an item she dropped on the
floor, this same judge simulated plaintiff performing oral sex on the harassing Judge.

33. The results of the investigation as reported by the Department of Investigation, was
that my complaint was °‘unsubstantiated.” The defendant’s failed to properly investigate
plaintiffs claims and thereby violated their public duty of office and plaintiffs rights as above
and below demonstrated

34. This is not atypical of the Unified Court Systern, (see,
https:/fwww.timesunion.com/news/article/State-s»top-judicial~officials-accused~of-13 163900.php
“1 udicial officials covered up sexual harassment.... female attorney who was demoted and later
fired from her job as a law clerk after accusing an acting state Supreme Courtjustice of sexual
harassment filed a federal lawsuit this week accusing New York’s topjudicial officials of
l ignoring her complaints and condoning `a widespread culture of silence and retaliation.""

35, Following the incident at Rivcrhead, the Judge (also male) that was my immediate
supervisor in Bronx County, treated me unfairly, discriminatorily, disrespectfully and “dumped”
on me. This as well as conduct stated below, is intentional discrimination, malicious and
egregious

36. lncidents of the unfair, discriminatory, disrespectful and dumpy treatment include,
that after the incident, the Bronx Housing Court Supervising judge, approached a lawyer, that

suffers with a disability, who previously appeared before plaintiff and requested that he write a

13

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 10 of 29

letter of complaint against the plaintiff

37. Noteworthy, is that a week or so after the the Bronx flousing Court Supervising
.ludge, requested that a lawyer write a letter of complaintl against the plaintiffs a different
attorney met with that same Bronx llousing Court Supervising ludge, to complain that a different
Housing Court ludge, said in open Court` and on the record to the complaining attorney “are you
really that stupid, stupid, stupidl”

38. Yet in response to being informed that a l udge under his supervision, said to an
attorney, in open court and on the record “are you really that stupid, stupid, stupid!” the
supervising ludge, did not request that a letter be written complaining of this ludge’s less than
judicious behavior, rather the Supervising ludge talked the lawyer out of writing a letter against
that llousing Court lodge about the incident

39. Additionally, that with no reason, the plaintiff s Bronx County Supervising lodge
reassigned the principal court attorney, Robin Emrnanuelli, Esq`, who was assigned to plaintiff,
to a different Housing Court ludge. Ms. Einnianuelli and plaintiff worked well together and
enjoyed so working together. No other judge that did not request a reassignment had his or her
court attorney reassigned from him or her.

40. Where the other Housing Court lodges (except for the one (l)judge assigned to a trial
pait) was assigned to warrant review approximately every other weel<, and no more than twice a
month, plaintiff was assigned to warrant review mostly every other week and at least three times
a month. This is significant because, when assigned to warrant review, in addition to presiding
over and disposing of the 60 to 90 or more cases on our daily calendars, Housing Court l udges

were required to review piles of applications seeking the issuance of a warrant of eviction, PLUS,

14

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 11 of 29

the ludge is required to preside in her assigned courtroom, PLUS, preside in a specialized part
called Part Y to review ex parte order to show cause applications (l 08 of 1005 per day).

41. Further, when attempting to have a conversation with the Bron)< County Supervising
l udge, he routinely walked away from plaintiff, mid sentence

42. Soon after the plaintiff filed the complaint of sexual harassment against her male
colleague7 the Deputy Chief Administrative ludge at that time seemingly suddenly turned on
plaintiff and gave her bad references

43. Plaintifi"s request for a transfer went ignored for too long.

44. Plaintiff was ultimately transferred from Bronx County Housing Court to Kings
County Housing Court.

45. Throughout plaintiffs assignment in Kings County, the unfair, discriminatory,
disrespectful, dumping and retaliatory, treatment continuedl

46. ln Kings County, plaintiff was initially assigned to a part which she was told by
judicial colleagues, that she is “inheriting a part that is a mess" as a result of the mess that the
lodge that immediately previously presided in that part created

47. In that initial assignment in Kings County, plaintiff was assigned a Court Attorney
that was so ineffective at the performance of her responsibilities that she was ultimately fired by
Court Administration.

48. Throughout plaintiffs assignment in Kings County, assigned to plaintiff was a Court
Clerk, that was most difficult to work with. ln facts when plaintiff met with her Supervising
lodge to discuss the difficulties with this Court Clerl<, plaintiff was told by her then, Supervising

lodge “that wherever he works he creates a toxic environment.”

15

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 12 of 29

49. Further, in Kings County, during her assignment in a trial part, plaintiff was more
often, than other Housing Court .ludges, reassigned, and transferred from the part in which she
was assigned to preside, and required to cover in parts where the Judges assigned to those parts
had called in sick, or were otherwise out or on vacation

50. Also, when assigned in Kings County, on an occasion, at the end of the day, where no
less than eight (8) judges were present, one (l) judge when discussing her day, analogized the
responsibilities of a Housing Court Judge to raping a self represented litigant Plaintiff took
issue with the analogy and spoke up.

51. A day or so later, plaintiff was informed by her Supervising lodge that she, as well as
the Deputy Chief Administrative ludge agreed with plaintiffs position,`that her handling ofthe
remarks was appropriate given the inappropriateness and horrific nature ofthe analogy

52. Yet the lodge that made the inappropriate comparison, who was initially appointed to
the llousing Court Bench the same year as plaintiff was reappointed, and respondent, Marl<s,
stated in his June letter of non~reappointment, that he relied on plaintiffs Supervising .ludges
when making his determination

53. Additional dumping that plaintiff was subject to when assigned to K_ings County
Hottsing Court, includes the below.

54, After plaintiff was rotated out of her trial part assignment, where she was daily
reassigned more often to cover in resolution parts where the judge assigned to that resolution part
was unavailable than other Judges assigned to trial parts, the plaintiff was approached by her then
Supervising ludge with a file, which was nearly a foot and a half thiel<.

55. it is worth noting that the self~represented litigant (tenant) in that case, was described

l6

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 13 of 29

to the plaintiff by the Chief Clerk of Court, Kings County, as “the most difficult litigant l have
ever had to deal with.”

55. Plaintif;t"s then Supervising lodge said to her “I arn returning this file to you because
there are a number of motions that were not decided

56. Plaintiff, then immediately, informed the Supervising lodge that, that was not the
case, and that she issued decisions on all motions and submissions that were previously pending
and submitted fr determination

57. The supervising ludge handed plaintiff the oversized file and said “show me,”

53. Plaintiff took the file, and showed her Supervising Judge that all pending matters that
were previously submitted before her, were, in fact, decided (apparently the clerk failed to enter
the disposition into the computer).

59. in response, the plaintiffs then Supervising .ludge stated, “good_ so you are obviously
very familiar with the issues in this case. so you keep it and do the triai,”

60. l\loteworthy. is that in this case. which involved a litigant which was described to the
plaintiff by the Chief Clerf< of Court, Kings County, as “the most difficult litigant l have ever had
to deal with” and as the “the most difficult litigant” is an individual who suffers with a disability
and is raising a child with a disability Even more noteworthy, as stated below, is that, this
litigant wrote a letter in support of plaintiff and plaintiffs reappointment to the Housing Court
Bench. Her letter was addressed to defendants DiFiore, Marl<s, as well as others

61. lt is also noteworthy that, when this “oversized” tile involving a “most difficult self
represented litigant” was dumped on plaintiff, plaintiff Was assigned to preside in a l‘~lousing

Court part, where often in excess of 100 cases appeared on it’s daily calendars in the morning

17

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 14 of 29

and in the afternoons, at least two (2) trials were scheduled to be heard

62. The trial should have been conducted in the part that it was initially assigned to.
pawning it off on plaintiff was pure L‘duinping."

63. Notwithstanding that at that time, the plaintiff was presiding in a part where often in
excess of l00 cases appeared on it’s daily calendars in the morning and in the afternoons, at least
two (2) trials were scheduled to be heard, plaintiff heard full testimony in the trial involving a
litigant that the Chief Clerk of Court, Kings County, referred to the “the most difficult litigant l
have ever had to deal with” plaintiff conducted the hearing to conclusion, issued a multi page,
fact based and legally based idecision, which was published (2 Perlman Dr., LLC v Steven.s‘, 54
l\/iisc3d 121 S(A) (Civ Ct Kings County [Avery, J., 2017]), respondent Mari<s, generically cites to
plaintiffs performance, competency and results achieved during the preceding term and fails to
acknowledge plaintiffs hard work.

64. Also, worth noting is that this self represented litigant, that was described to the
plaintiff by the Chief Clerk of Court, Kings County, as “the most difficult litigant l have ever had
to deal with" wrote letters of praise, commending plaintiffs judicial temperament_, plaintiffs
sensitivity towards her special needs and the special circumstances of her family and a-sensitivity
of her understanding of her unique lot in life, which were addressed to Judge l\-’larks, ludge
DiFiore, and to whom it may concern (sarne is attached).

65 . Erroneously, this was not positively considered by defendants in evaluating plaintiffs
application

66. When supervised by the Kings County Supervising Judge, occasionally, after plaintiff

was approved for “leave” for medical purposes, annual leave, or other personal circumstances,

lS

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 15 of 29

plaintiffs schedule changed, and as a result she was available to be present at her scheduled
court assignment

67. However, when plaintiff informed the Kings County Supervising Judge, that her plans
changed or the appointments had been rescheduled, plaintiff was informed by the Kings County
Supervising Judge, that she should not show up to work on those days, because she “put in for
the time” and she “must take the time"` "it was a matter of court operations."

68. lt is outrageous that in an officer in a court, where Chief.ludge .lanet DiFiore,
published that the Special Comrnission on the Future ofthe l\lew York City Housing Court stated
that “{t}he New York City l-lousing Court.... is one of the busiest and most overburdened courts
in the nation.... and that “[t}he pressing need for more judges... was among the most common
complaints we heard 'l`he current number of 50 Housing Court judges across all boroughs is
grossly inadequate...” (see,
http:/fww2.nycourts.gov/sites/default/files/document/files/ZOl 8-06/housingreport2()l S_O.pdt), is
told not to show up for work.

69. Yet, when a previously unavailable Judge, has a change of plans and becomes
available, she is told not to bother to come to worl<, this is wrong, and plaintiff/petitioner knows
of any other employer with such a policy.

CONFIDENTIALITY VIOLATION

70. Further evidence of discrimination and unfair treatment, is that defendants made
available to be published results of proceedings which plaintiff was entitled to confidentiality and
defendants were obligated to protect that conlidentiaiity.

?l. Further, illustrative1 is that in the entire nearly 50 year history ofthe Housing Court,

19

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 16 of 29

respondent’s have never caused to be published the confidential proceedings of a Housing Court
lodge application for reappointment Yet the defendantso caused plaintiffs confidential
information and proceedings to be leaked and published in the press, in an effort to hurt and
humiliate the plaintiff Shame on theml Public disclosure of privacy, is actionable, plaintiff
has been damaged, inter alia, including her good reputation

72. The defendants’ caused the publication of this information in retaliation of the above
stated, as well as below stated Defendants’ purposefully and vindictively, and in disregard to
standards of fair play. and for the purpose of causing plaintiff embarrassment, loss of reputation_.
permanent physical and emotional damage to plaintiff, which did cause plaintiff embarrassment
loss of reputation, permanent physical and emotional damage for which defendants are
responsible for in a monetary amount to be determined

7`3. Det`endants, were privy to leaked information, which consisted of exaggerated and
alleged facts, and they were obligated to piaintiff/petitioner, to keep same confidential, yet they
failed their obligation, with purposeful and conspiratorial intent, to hurt the plaintiff/petitioner,
which in fact, hurt petitioner, in a sum to be determined by this court and with the assistance of a
reasonable j ury, in a sum not less than stated below.

HOS'I`ILE W()RK ENVIRONMENT

74. Based upon the foregoing, and the below mentioned, it is clear that the plaintiff was
subject to a hostile work environment

?5. To state a hostile work environment claim under the NYCHRL, plaintiff must
demonstrate that she has been treated less well than other employees because of a complaint she

filed, as well as “her disability” see generally Wi'/l'ium.s' v New York Cin Huu.s: Au/h., 61 ADBd

20

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 17 of 29

62 (lst Dept [2009]).

76. “ln determining whether a plaintiff was subject to a hostile work environment under
the NYSHRL, the court must look at the totality of the circumstances and may consider ‘the
frequency of the discriminatory conduct; its severity; whether it is humiliating...” see
generally Forrest vJewish Gnild, 3 NY3d 295 ([2004]).

?7. The Court system’s hiring practices are grossly inadequate to protect the rights of
similarly situated individuals, as the plaintiffl

FUR__THER EVIDENCE OF HOSTILITY AN_D DISCRIMINATION

78. in the year 201 l, plaintiff was appointed to the l~lousing Court Bench. ln that year,
three (3) other individuals were also appointed to the Housing Court Bench. Yet, when
scheduling interviews for reappointment notwithstanding that plaintiffs last name begins with
the letter “A” defendant’s did not contact plaintiff to schedule an interview until nearly six (6)
months after her term expired whereas the other three (3) Housin g Court .ludges that were
appointed in 201 l the same year that the plaintiff was appointed had completed their interviews
for reappointment by the time plaintiff was first contacted for her initial interview

79. lt is asserted that the defendants delayed scheduling plaintiffs interview process, in
the hopes that the plaintiff would do or not do something in her official capacity that defendants
could use against her, as it was defendants’ intention, even prior to the reappointment process not
to reappoint her.

80. in further, support, of the ahove, plaintiff last interviewed with the defendants in lune
of 2017, yet the respondentJ Housing Court Advisory Council, waited more than five (5) months

to issue their negative decision, in the hopes that the plaintiff would do or not do something in

21

 

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 18 of 29

her official capacity that defendants could use against her to “substantiate” their recommendation
of her removal from her positionl

Sl. The defendant. HCAC in its’ first supplementai request for written responses to
plaintiff subsequent to her interviews with defendant, requested numerous documents and
information relating to plaintiffs contested 2016 campaign for election to Civil Court. This is
iinproper, egregio-us, and violates piaintif.l`s constitutional rights, including her first amendment
rights

82. The defendant, HCAC in its’ second supplemental request for written responses to
piaintiff, subsequent to her interviews with defendant, requested numerous documents and
information relating to plaintiff s contested 2016 campaign for election to Civil Court (see
attached).

83. This is improper, egregious, and violates piaintiff” s constitutional rights, including her
first amendment rights

84. Defendants engaged in a fishing expedition, grasping for information to hurt plaintiff

85. Tliere were no specific cases cited to support that plaintiff did not live up to her
ethical obligations as a Housing Court .ludge.

86. i\io specific cases were cited to support that plaintiff1 when presiding in the “HP Part”
“gave excessive adjournments." And there is nothing in the record to support that adjournments
provided were any different than, When any other .ludge, that sailed through the reappointment
process were provided f

87. But for the Bronx incident, plaintiff was NEVER informed of any criticisms of her

job performance by her supervisors or others, either before or after.

22

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 19 of 29

88. During the reappointment process, With no rhyme or reason, plaintiff was transferred
from Kings County llousing Court to New York County Housing Court, most likely to
scrutinize her in order to find fault.

89. Fanlt finding did not happen rather, plaintiff vvas commended every step ofthe way`
which is demonstrated by letters of support for plaintiffs continuation at her position which
vvere submitted by lawyers and a litigant

90. These letters Were yvholly ignored and disregarded by defendantsl

91. The Court, and any employer, especially a government empioyer, ajorli`ori, should be
in the business of constructing people rather than de-constructing individuals Sharne, shame
shame on theml

CONVERSION OF PROPERTY

92. Upon handing plaintiff the letter stating that defendant l\/larks vvould not reappoint
her, Schneider told plaintiff not to vvorry about relocating her belongings that Were in her
chambers, offices and courtroom Plaintiff vvas informed by Schneider that When plaintiff is
ready she should call Schneider and arrange to the transfer of her items

93. Soon after plaintiff vvas separated from service, plaintiff attempted to contact
Schneider, by telephone call in an attempt to schedule plaintiff moving her belongings

94 plaintiff called Schne§der and left a message informing Schneider that plaintiff Songht
to coordinate a move of her belongings from the courthouse

95. Schneider did not return piaintiffs cail.

96. Plaintiff then contacted administrative services and was informed that her items Were

“packed ttp” because another Judge needed to be moved in to her former space.

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 20 of 29

97. Upon learning that °‘another `ludge needed to be moved in to her former space”
Schneider nor anyone else, even attempted to contact the plaintiff, to let her know that her items
would be “pacl<ed up” by _“unl<nowns” or give plaintiff an opportunity to box her belongings (or
not) n her own.

98. Plaintiffs possessions personal and professional, were sifted through, and thrown in
boxes without covers and left open for ail to see, notwithstanding that plaintiff was told that she
could arrange to do this packing herself, and time was not a factor.

99. Following plaintiffs ultimate retrieval of her personal and professional items. she
noticed that many items that belonged to her that she anticipated that she would pack herself and
remove herseif, as she was promised were not in the boxes that were retrieved

lOO. rl`he above actions, are tantamount to a warrant»less search and seizure run afoul of
plaintiffs constitutionai, state and common law rights to privacy and are contrary to the
assurances that plaintiff was given lndeed, government employs have expectations of privacy
in their government offices, deshs, computers1 and filing cabinets, see O’Connor v Ortegct, 480
US 709 ([1987]); see also McGregor v Greer, 748 FSupp 881 (D.D,C. [1990]).

l()l. The items and loss, and damages thereon, will be determined and are in an amount
that do not exceed the jurisdictional limit of this Court.

iOZ. The amount of damages thereon representing the invasion of the plaintiffs privacy,
will be determined, and are in an amount that do not exceed the jurisdictional limit of this Court.

l03. Based upon the foregoing, it is clear that the plaintiff, at the hands of the defendants1
because she exercised her first amendment rights and because she exercised her whistle-blower

rights, was unfairly treated and targeted by defendants, in violation of federal, state and locai

24

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 21 of 29

laws and the decision to not reappoint her not supported by "sul>stantiai evidence"which a
reasonable person would accept as enough to support the decision
ADDITIONAL VIOLATIONS OF PLAINTIFF’S RIGHTS

l04. The Human Rights Law (Administrative Code §8~107[l]) provides that “[i]t shall be
an unlawful discriminatory practice: (a) For an employer or an employee or agent thereof,
because of the actual or perceived . , . marital status . . (2) To refuse to hire or employ or to bar or
to discharge from employment such person or (3) To discriminate against such person in
compensation or in terins, conditions or privileges of empioyment.”

105. ln the case at bar, during her reappointment interviews with defendants, plaintiff was
questioned about specific face book posts, which defendants deemed inappropriatej which
defendants attributed plaintiffs husband, life partner, co-habitator and the lil<e.

106. While it is-not any business ofthe defendants (this Honorable Court, or the public)
the nature of the relationship between the plaintiff and the alleged author of the deemed
objectionable posts, it is clear that the defendants deemed that the author ofthe objectionable
posts was the life partner and husband of the plaintiff it is clear that the defendants
unlawfully discriminated against plaintiff because of her “actual or perceived marital status" and
“refused to employ” plaintiff as a result of said perception

ADDITIONAL I)UE PROCESS VIOLATIONS

107. The Civil Service Law(see §75) sets forth the procedures under which government
employees, may be removed or subjected to other disciplinary action for misconduct or
incompetency ln pertinent pait, the Civil Service Law §75 (l) provides, that a governmental

employee including “[a] person [holding a position by] appointment shall not be removed or

25

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 22 of 29

otherwise subjected to any disciplinary penalty.... except for incompetency or misconduct shown
after a hearing upon stated charges pursuant to this section."

108. Defendants’ failed to comply with this lawful provision as it applies to plaintiff

109. As a result, the defendants are liable to plaintiff in an amount to be determined by a
jury, which does not exceed thejurisdictional lirnit of this Horiorable Court.

l lO. Further, no specific facts were provided to the plaintiff by defendants to support
defendants determination Rather, general statements were made, which failed to provide
plaintiff with meaningful notice and an opportunity to defend

l l l. lndeed, see, for exainple, Marhews v Eldridge, 424 US 319 ([1976]) “[t]he essence
of due process is the requirement that ‘a person in jeopardy of serious loss (be given) notice of
the case against him and opportunity to meet it.”’

ADDITIONAL EGREGIOUS CONDUCT

ll?.. Plaintiff. entrusted certain personal items (documents) including files, looseleaf
books containing personal and professional information, letters of support, work products and
lists of qualifications which the named defendants agreed to return to plaintiff on demand

l l3. When plaintiff appeared to retrieve said items, defendants willfullyq wrongfully and
maliciously refused to return said items upon plaintiffs initial and subsequent requests,
notwithstanding their obligation to do so,

l l4. lt was only after repeated attempts and personal demands by plaintiff for the return
of said items that ultimately plaintiff s items were returned to her.

ATTORNEY’S FEES COSTS, DISBURSEMENTS FEES AND ALLOWANCES

l l5. The laws of this state (CPLR §8601) provided that “[i]n addition to costs,

26

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 23 of 29

disbursements and additional allowances... a court shall award to a prevailing party, other than
the state, fees and other expenses incurred by such party in any civil action brought against the
state, unless the court finds that the position of the state was substantially justified or that special
circumstances make an award unjustl

l l6. As the position of the defendants (including but not limited to it’s determination not
to reappoint plaintiff and warrantiessy searching and seizing plaintiffs belongings) the
defendants were not substantially/justified plaintiff is entitled to attorneys fees, costs
disbursements interest back pay1 prospective pay, allowances_. an apology._ a retraction .

BREACH OF DUTY OF OFFICE

ll7. Contrary to their legislative mandate, defendants failed to properly investigate the
plaintiffs complaints of sexual harassment

l 18. Contrary to their legislative mandate, defendants failed to properly investigate the
plaintiffs complaints of sexual harassment on their own accord or at the request of others
including supervisors

l 19. As a result the defendants are liable to plaintiff in a sum to be determined by a jury
in an amount that does not exceed the jurisdictional limits of this llonorable Court. #l\/leToo.

FAILURE TO CONSIBER PLAINTIFF’S ALLEGATIONS

120. Based upon the facts herein asserted it is clear that the defendants’ failed to consider
the plaintiffs retaliationq discrimination harassment and inter alia whistle blower assertions see
Mnltcr Qf`Cruz v Annucch 152 .ADBd l lO{l (3rd Dept [2017]) and decisions cited therein

i21. lndeed, c‘[s]ince the petitioner did not receive the procedural protections pursuant to .

. . the Supreme Court properly remitted the matter . . . for further proceedings . . .” Mnlier of

27

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 24 of 29

Sanders v Bonm’ rgf`Edttc. osz'ry School Di`st, ofoin ofN. Y., l7 ADBd 682 (an Dept [ZOl 5]).

122. As a result the defendants are liable to plaintiff in a sum to be determined by ajury
in an amount that does not exceed the jurisdictional limits of this Honorahle Court.

PUNITIVE DAMAGES

123. Punitive damages are appropriate here.

124, 'i`he standard for punitive damages as found in, inter aiia, title Vll, as found in the
NYCHRL includes whether plaintiff had submitted evidence that her (former) employer had
intentionally discriminated against, in violation of Federal, State and Local laws, and so
discriminated against her With malice and/or reckless indifference to her protected ri ghts. see also
liederal Whistle Blower Act, l\/i`edicai leave Act (29 USC §260l), the l\lew Yorl< State l-luman
Rights Law (Executive Law §296 l ll [a])` and the l\lew `r’orl< City Human Rights Law
(Administrative Code ofCity ofNY §S»lCl? [l] {a]) (NYCHRL); their Federal Counterparts; see
also Chnzrcn varcz/’tczm, 30 NY$d 325 ({2(}17]).

125. lndeed, “a plaintiff is entitled to punitive damages where the wrongdoer's actions
amount to willful or wanton negligence, or recklessness or where there is ‘a conscious disregard
of the rights of others or conduct so reckless as to amount to such disregard”’ (see Honte Ins. Co.
v Amert'can Home Prods, Corp., 75 NYZd 196 ([l 990]) {internal quotation marks omitted]); see
also 2460 Davi'a'son Really, LLP v Lopez, 43 l\/Iisc3d lBO(A) Sup Ct NY County [20l4]).

l26. Defendants failed to provide a reasonable accommodation to plaintiff and repeatedly
scheduled and rescheduled appointments and interviews notwithstanding plaintiffs documented
medical leave which was supplied to defendants see generally Pimentel, 29 ADEd 141, lv denied

7 NYSd 707 ([2006]) and A. Anr)nyntons ii Mourzt Sinc.ii` Hr)$p., ZOl 8 NY Slip Op 06212 _ l\/lisc

28

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 25 of 29

20 l 6.

l33. As stated, defendant Marl<s` letter informing plaintiff that he "'decided" not to
reappoint her to the llousing Court Bench was hand delivered to the plaintiff by the Housing
Court Supervising ludge.

134. Prior to that time, and after the l~lCAC issued its “politically motivated”
determination on plaintiff s application for reappointment, the Housing Court Supervising .ludge,
informed the plaintiff, had stated to plaintiff, that when her term is over, “it won’t be a problem”
and they “will find a position for her for in the court system for an additional year and a half’ as
the plaintiff, had eighteen (18) years in the system, and needed only another year and a half in the
“court system” for retirement purposes `

l35. At the time when the llousing Court Supervising Judge delivered Marks’ letter to
plaintiff she informed plaintiff, that there was no position for her.

136. 'l`he l-lousing Court Supervising ludge also informed plaintiff that she should not
worry hecause, when Mayor De Blasio initially ran for City Council in 2001, her husband
(Steven Banl<s) ran in a primary election. against hint for the seat l\/layor De Blasio won that
race. And yet after years ofhad biood_. between the two (2) in 20l4, l\/layor De Blasio named
him (Steven Banl<s) as the Conimissioner of the l~luman Resources Administration. She was
clearly trying to comfort pl-aintiffinto believing that the "political hit"' against plaintiff for
asserting her rights including, inter alice her first amendment rights and rights to whistle blow,
has a shelf life.

l37. Accordingly, defendant l\/larl<s did not base his decision on plaintiffs reappointment

application on her “performance, competency and results achieved during the preceding term” as

 

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 26 of 29

he was statutorily required to do, rather his decision was a political hit, in violation of his oath of
oftice, his responsibility to the public_, the public trust that attached to his position, a strategic
political power grab, and he does not deserve to hold the office that he holds
CONSPIRACY

l38. ln violation of the public trust bestowed upon the defendants, defendants conversed
and agreed and conspired with each other and others, to violate plaintiffs constitutional civil,
public rights and rights in general as herein-above and hercin»below stated. which caused
damage to plaintiff, in an amount to be determined but not less than that stated below.

.}URISDICTION/VENUE

139. Venue is proper as the plaintiff resides within the territorial jurisdiction of this
lienorable Court.

l40. Jurisdiction and Venue are proper in this Honorable Federal Court, as, if plaintiff
commenced this action in state couit, she would not be afforded a fair trial, as state trial judges,
are employed under the supervision, pleasure and authority of defendants DiFiore and l\/larl<s, and
defendant Marks has already demonstrated his bias towards the plaintiff

14 l. Venue is proper in this l~lonorable Fedei‘al Court, as defendants maintain a place of
business, and or routinely visit this County for business purposes

l¢lZ. .lurisdiction is proper in this Honorable Court_. as the wrongs herein committed
violate, the laws guaranteed to the plaintiff, including, infer alien plaintiff s Federal
Constitutional and statutory rights

143. The prerequisite notice of claim was served, which provided advanced notices prior

to the commencement of the instant action..

Case 1:18-cv-09150-.]I\/|F Document 1 Filed 10/05/18 Page 27 of 29

NO PRI()R APPLICATION

144. The plaintiff has not made a previous request for the relief herein requested to this

court
ANNEXATIONS

i44. The documents if any, annexed hereto are true and accurate copies of what they

purport to be, based upon plaintiffs personal knowledge
RESERVATION OF RIGHTS

145. Piaintiff reserves her rights to supplement and amend the alienations and statements
made herein and supply and file further documents including but not iimited to those referenced
herein Piaintiff did not file a charge or charges against the defendant(s) with the EEOC or any
other government agency

ALLEGATIONS

i46. Plaintiff repeats, reiterates and reaileges all the facts and ailegations, as stated above
as if fuily set forth herein and below and as if realleged and reiterated in every paragraph,
throughout this complaint

PLAINTIFF’S CERTIFICATION AND WARNINGS

347. By signing below, l certify to the best of my knowledge information, and belief that:
(l) the complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported by
existing law or by a nonfrivolous argument to change existing iaw; (3) the factual contentions
have evidentiary support or, if specificaliy so identi'tied, wili iii<eiy have evidentiary support after

a reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 28 of 29

complies with the requirements of Federai Rule of Civil Procedure ll.
l48. Plaintiff agrees to notify the Clerk's Offtce in writing of any changes to my mailing
address l understand that my failure to keep a current address on file with the Clerk’s Office may
result in the dismissal of my case.
JURY DEMAND

l49. Demand is hereby made for a trial by luiy.

CONCLUSION

WHEREFORE, the plaintiff requests that this court issue an order and judgment
declaring that the plaintiff should have been reappointed to the Housing Court Bench, that the
decision not to reappoint plaintiff to the l-lousing Court Bench was issued in violation of the
laws., including inter c:litr, but not limited to the Civil Court Act, the Federal and State
Constitutions, whistle blower legislationq defendants oaths of offices, privacy rights._ rights
against sexual harassment in the work piace, rights to privacy, defamation to character. and
placing the matter on the calendar for a trial before a jury to determine damages caused to
plaintiff based upon, inter alia, the details above in addition to back pay and prospective pay and
out of pocket expenses to the plaintiff as a result of the above, in an amount not less than
$5,000,000.00 (five million) dollars, exclusive of costs, assessments and punitive damages

Further, on review of the entire record, demonstrates that is not supported by substantial
evidence and was made with a total failure of the issuing entity to follow the law and in excess of
the issuing entity’s jurisdiction, the above stated actions and inactions are contrary to lawJ they

violate the plaintiffs right to fairness and justice, including reasonable attorney fees and costs

Case 1:18-cv-O9150-.]|\/|F Document 1 Filed 10/05/18 Page 29 of 29

and interest disbursements an award of damages, including punitive actual and consequential
damages, allotments plus interests, plus all other relief as herein above requested and that
plaintiff shall havejudgment therfore.

Dated: October 5, 20l 8

 

 

felspfectfully Subrnit_ted

f .t

Susan Avery \` _;
332 East 84 Street, 634
New York, NY 10028

2l2988 6651

